DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Response to Arguments 
2.	This action is in response to the communication filed on 11/18/2020.Applicant’s arguments regarding claim objection are persuasive, objection has been withdrawn. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot. 
	
Claim Objection
3.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


4.         Claims 1-3, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0099625, hereinafter Li)) in view of Low et al. (US 2011/0069635, hereinafter Low).
Regarding claim 1, Li discloses a first modem configured to support wireless communication for a first network (fig. 1; UE can be connected to LTE network or WLAN; to connect to each network there has to have two different modems);a second modem configured to support wireless communication for a second network (fig.1; UE can be connected to LTE network or WLAN; to connect to each network there has to have two different modems); a processor configured to be electrically connected with the first modem and the second modem (para 0085; a processor);
a volatile memory configured to be electrically connected with the processor (para 0089; volatile computer readable storage medium); and a nonvolatile memory configured to be electrically connected with the processor and include instructions (para 0040; memory to store instructions to be executed by the processor), wherein the instructions, when executed, cause the processor to: receive first data packets via the first modem (para 0056; receiving data packets from LTE network); receive second data packets via the second modem (para 0056; receiving data packets from WLAN network); and deliver the first data packets and the second data packets  to an upper layer in an order in which the first data packets and the second data packets are received (fig. 2; the IP packets received from WALN and LTE are delivered to application layer; claim 3; receiving first and second set of data packets in sequence at UE), and wherein the second data packets comprise the same internet protocol (IP) destination address as the first data packets (para 0063; IP packets received over LTE and WLAN have the same destination IP address).
	Li does not explicitly disclose to store the first data packets in a first data buffer assigned to a first area of the volatile memory; and store the second data packets in a second data buffer assigned 
In an analogous art, Low discloses to store the first data packets in a first data buffer assigned to a first area of the volatile memory; and store the second data packets in a second data buffer assigned to a second area of the volatile memory (para 0033 and 0069; each modem has its own PHY layer 136 that receives data packets from its modem buffer 172). and the first packets and second packets are received from packet network (para 0031; packet data network).It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li’s method/system by adding Low’s disclosure in order to improve resource utilization of a communication system.
	Regarding claim 2, Li further discloses that wherein the instructions, when executed, further cause the processor to: deliver the first data packets and the second data packets to the upper layer through a network device interface to which the IP destination address is assigned (fig. 2; the IP packets received from WALN and LTE are delivered to application layer via user’s LTE user interface and WLAN STA interface).
	Regarding claim 3, Li further discloses deliver the first data packets and the second data packets to the upper layer through the network device interface in an order in which the first address values and the second address values are stored in the data buffer (claim 3).
	Li does not explicitly disclose to store first address values at which the first packets are stored in the first data buffer in a third data buffer assigned to a third area of the volatile memory; store second address values at which the second data packets are stored in the second data buffer in the third data buffer.
	In an analogous art, Low discloses storing first address values at which the first packets are stored in the first data buffer in a third data buffer assigned to a third area of the volatile memory 
	Regarding claim 9,  Li discloses a first communication processor configured to provide first wireless communication based on a first protocol (para 0038 and 0054; cellular network protocol); a second communication processor configured to provide second wireless communication based on a second protocol (para 0054; WLAN protocol);  an application processor configured to be operatively connected with the first communication processor and the second communication processor (para 0055; application processor communicates with first and second network protocols); a volatile memory configured to be operatively connected with the application processor (para 0089; volatile computer readable storage medium); and a nonvolatile memory configured to be operatively connected with the application processor (para 0040; memory to store instructions to be executed by the processor), wherein the nonvolatile memory comprises instructions, when executed, cause the application processor to: receive a first sequence of first data packets from a first network through the first communication processor (para 0056; receiving first set of IP data packets), each of the first data packets including a first destination address (para0063; destination IP address ); receive a second sequence of second data packets from a second network through the second communication 
Li does not explicitly disclose to store the first data packets at first address on the volatile memory; and store the second data packets at second address on the volatile memory; and store the first addresses and the second addresses at third addresses on the volatile memory in an order in which the first sequence of first data packets and the second sequence of second data packets are received from a packet network.
In an analogous art, Low discloses to store the first data packets at first address on the volatile memory; and store the second data packets at second address on the volatile memory; and store the first addresses and the second addresses at third addresses on the volatile memory in an order in which the first sequence of first data packets and the second sequence of second data packets are received from a packet network (para 0069; fig. 7; the modem PHY layer 136 may receive (e.g., to a modem buffer 172) packetized data from a network – e.g. three packets 191A-191C.  The modem PHY layer 136 may send the data (e.g., from the modem buffer 172) to a common packet data buffer pool 170.  For example, the packets 191A, 191B, and 191C may be transferred to locations 192A, 192B and 192C respectively in the packet buffer pool 170)store second address values at which the second data packets are stored in the second data buffer in the third data buffer (para 0069; the packets 191A, 191B, and 191C may be transferred to locations 192A, 192B and 192C respectively in the packet buffer pool 170). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li’s method/system by adding Low’s disclosure in order to improve resource utilization of a communication system.

In an analogous art, Low discloses to provide a network device interface which uses the first addresses and the second addresses stored at the third addresses (para 0063; 0064; interface using stored IP addresses). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li’s method/system by adding Low’s disclosure in order to improve resource utilization of a communication system..
	Regarding claim 15, Li discloses receiving first data packet and second data packets (para 0056 and 0063) – mere having different number of data packets is not critical).
Regarding claim 16, Li discloses a first communication processor configured to provide first wireless communication based on a first protocol (para 0038 and 0054; cellular network protocol); a second communication processor configured to provide second wireless communication based on a second protocol (para 0054; WLAN protocol);  an application processor configured to be operatively connected with the first communication processor and the second communication processor (para 0055; application processor communicates with first and second network protocols); a volatile memory configured to be operatively connected with the application processor (para 0089; volatile computer readable storage medium); and a nonvolatile memory configured to be operatively connected with the application processor (para 0040; memory to store instructions to be executed by the processor), wherein the nonvolatile memory comprises instructions, when executed, cause the application processor to: receive a first sequence of first data packets from a first network through the first communication processor (para 0056; receiving first set of IP data packets), each of the first data packets including a first destination address (para0063; destination IP address ); receive a second sequence of second data packets from a second network through the second communication processor (para 0056; receiving second set of IP data packets), each of the second data packets 
Li does not explicitly disclose to store the first data packets at first address on the volatile memory; and store the second data packets at second address on the volatile memory; and store the first addresses and the second addresses at third addresses on the volatile memory in an order in which the first data packets and the second data packets are received from a packet network; and provide a network interface which uses the first addresses and the second addresses stored at the third addresses.
In an analogous art, Low discloses to store the first data packets at first address on the volatile memory; and store the second data packets at second address on the volatile memory; and store the first addresses and the second addresses at third addresses on the volatile memory in an order in which the first data packets and the second data packets are received from a packet network (para 0069; fig. 7; the modem PHY layer 136 may receive (e.g., to a modem buffer 172) packetized data from a network – e.g. three packets 191A-191C.  The modem PHY layer 136 may send the data (e.g., from the modem buffer 172) to a common packet data buffer pool 170.  For example, the packets 191A, 191B, and 191C may be transferred to locations 192A, 192B and 192C respectively in the packet buffer pool 170)store second address values at which the second data packets are stored in the second data buffer in the third data buffer (para 0069; the packets 191A, 191B, and 191C may be transferred to locations 192A, 192B and 192C respectively in the packet buffer pool 170) and provide a network interface which uses the first addresses and the second addresses stored at the third addresses (para 0063; 0064; interface using stored IP addresses). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li’s method/system by adding Low’s disclosure in order to improve resource utilization of a communication system.

comprises the same destination address as a destination address included in each of the second data packets (para 0063; IP packets received over LTE and WLAN have the same destination IP address).

5.         Claims  10, 11, 18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Low and further in view of ZHAO (US 2014/0044011, hereinafter Zhao).
	Regarding claims 10 and 18, Li/Low does not explicitly disclose to receive the first sequence while the application processor does not receive the second sequence; and receive the second sequence while the application processor does not receive the first sequence.
In an analogous art, Zhao discloses to receive the first sequence while the application processor does not receive the second sequence (para 0020; a communication connection between a NAT module implementing address translation and a modem module accessing an original network is disconnected, and a communication connection is established between another modem module accessing a new network and the NAT module after the another modem module is configured with a relevant network parameter); and receive the second sequence while the application processor does not receive the first sequence (para 0020; receiving form one network at a time). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li/Low’s method/system by adding Zhao’s disclosure in order to provide different services from multiple networks.
	Regarding claim 11, Li further discloses wherein the instructions, when executed, further cause the application processor to receive the second sequence after the application processor receives the first sequence (para 0056).

	In an analogous art, Low discloses to continue storing the second addresses subsequent to the first addresses at third addresses (para 0069; fig. 7). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li’s method/system by adding Low’s disclosure in order to improve resource utilization of a communication system.
	Regarding claim 19, Li further discloses that wherein the network device interface delivers the first data packets and the second data packets to an upper layer (fig. 2; the IP packets received from WALN and LTE are delivered to application layer via user’s LTE user interface and WLAN STA interface).
Regarding claim 20, Li does not explicitly disclose that wherein the first communication  processor is integrally formed with the application processor.
In an analogous art, Low discloses that wherein the first communication processor is integrally formed with the application processor (para 0090; integrated processors). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li’s method/system by adding Low’s disclosure in order to improve resource utilization of a communication system.

6.         Claims 12 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Li/Low and further in view of MARKHAM et al. (US 2018/0254957, hereinafter Markham).
	Regarding claim 12, Li discloses that wherein the first network supports a long-term evolution (LTE) protocol defined by 3rd generation partnership project (3GPP) (para 0005; 3GPP).
	Li/Low does not explicitly disclose wherein the second network supports a 5th generation (5G) communication protocol defined by the 3 GPP.

	Regarding claim 13, Li does not explicitly disclose wherein the first communication processor is integrally formed with the application processor.
In an analogous art, Low discloses wherein the first communication processor is integrally formed with the application processor (para 0090; integrated processors). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Li’s method/system by adding Low’s disclosure in order to improve resource utilization of a communication system.

Conclusion		                        
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462